Exhibit 10.1

LEASE TERMINATION AGREEMENT

I.

PARTIES AND DATE.

THIS LEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into as of
September 20, 2017, by and between WESTWOOD GATEWAY II LLC, a Delaware limited
liability company (“Landlord”), and SPARK NETWORKS USA, LLC, a Delaware limited
liability company (“Tenant”).

II.

RECITALS.

On February 1, 2013, Landlord (as successor-in-interest to The Irvine Company
LLC, a Delaware limited liability company) and Tenant entered into an office
space lease (“Lease”) for space in a building located at 11150 Santa Monica
Boulevard, Suite 600, Los Angeles, California (“Premises”).

Landlord and Tenant desire to terminate the Lease upon the terms and conditions
contained in this Agreement.

III.

TERMINATION.

For valuable consideration:

Date.   Subject to satisfaction of the contingency below, Landlord and Tenant
agree that the Lease shall terminate at midnight on January 31, 2018
(“Termination Date”).  Not later than the Termination Date, Tenant shall cause
the Premises to be vacated and surrendered in accordance with the requirements
of Section 15.2 (Surrender of Premises; Removal of Property) of the Lease.

Contingency.   Tenant understands and agrees that the effectiveness of this
Agreement is contingent upon the mutual execution and delivery of a new lease
for the Premises between Landlord and Squar Milner LLP, or if not Squar Milner
LLP, another tenant that agrees to the same or similar new lease terms as Squar
Milner LLP would have agreed to if they had entered into a new lease for the
Premises.

Consideration.   Tenant shall pay to Landlord, in addition to all rent and other
sums owing through the Termination Date, the sum of $285,000.00 (“Termination
Payment”) as consideration for Landlord’s entering into this Agreement.  Such
consideration shall be paid to Landlord at least 30 days prior to the
Termination Date.

Landlord’s Conditional Release of Tenant.   Except for (i) the payment required
to be made by Tenant pursuant to Section III.C above, (ii) any rent or other
charges owed by Tenant, or other obligations required of Tenant set forth in the
Lease from and after the date of this Lease through including the Termination
Date, and (iii) any obligations, liabilities or losses (collectively, “Tenant
Liabilities”) which are based on this Agreement or any indemnity or hold
harmless agreement set forth in the Lease (collectively the “Excluded Claims”),
effective upon the 91st day after Landlord’s receipt of the full amount of the
Termination Payment, Landlord forever releases and discharges Tenant from any
and all rights, causes of action, actions, judgments, liens, indebtedness,
damages, losses, claims, claims in bankruptcy, liabilities, and demands of every
kind and character in any way related to or arising from the Lease, provided
however, that the release granted by Landlord in this Section III.D shall: (x)
all times be subject to the provisions of Section III.E and Article IV of this
Agreement, and (y) not become effective and shall be null and void if a
“Bankruptcy Event” (as defined in Section III.E below) occurs on or before the
90th day after Landlord’s receipt of the Termination Payment.  Notwithstanding
anything contained herein to the contrary, Tenant shall only be liable for
Tenant Liabilities accruing under the Lease on or before the later to occur of
the Termination Date and the date Tenant vacates and surrenders the Premises in
accordance with the requirements of Section 15.2 of the Lease.  In connection
with the foregoing conditional release (which does not include the Excluded
Claims), Landlord hereby expressly waives the provisions of Section 1542 of the
California Civil Code, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE
DEBTOR.”

It is understood by Landlord that if the facts or law with respect to which the
foregoing conditional release is given hereafter turn out to be other than or
different from the facts or law in that connection not known to be or believed
by Landlord to be true, then Landlord hereto expressly

1

--------------------------------------------------------------------------------

 

assumes the risk of the facts or law turning out to be so different, and agrees
that the foregoing conditional release shall be in all respects effective and
not subject to termination or rescission based upon such differences in facts or
law.

Bankruptcy Event.   The parties agree (and Tenant acknowledges Landlord’s
express reliance thereon) that upon (i) Tenant filing a voluntary petition or
becoming the subject of an involuntary petition seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under an present or future federal, state or foreign act or law relating
to bankruptcy or insolvency, including without limitation, Chapters 7 and 11 of
the United States Bankruptcy Code (collectively and each individually, a
“Bankruptcy Event”), and (ii) the initiation in any such proceeding of an action
to avoid or recover the payments made to Landlord under this Agreement
(including, without limitation, the Termination Payment) pursuant to the
provisions of Chapter 5 of the Bankruptcy Code or any similar state or foreign
law, the release set forth in Section III.D above, at Landlord’s election, shall
be null and void and Landlord shall retain any and all claims that may exist
under the Lease or otherwise against Tenant.

Tenant’s Unconditional Release of Landlord.   Effective upon the Termination
Date, Tenant forever releases and discharges Landlord from any and all rights,
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, claims in bankruptcy, liabilities and demands of every kind and
character in any way related to or arising from the Lease.  Not by way of
limitation of the foregoing, Tenant represents that Landlord has not failed to
perform, and is not in any respect in default or otherwise liable in the
performance of, any of its obligations under the Lease, nor in connection with
the negotiation and execution of the Lease, the administration of the Lease, and
the leasing, operations, or management of the Building.  In connection with the
foregoing unconditional release, Tenant hereby expressly waives the provisions
of Section 1542 of the California Civil Code, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE
DEBTOR.”

It is understood by Tenant that if the facts or law with respect to which the
foregoing release is given hereafter turn out to be other than or different from
the facts or law in that connection not known to be or believed by Tenant to be
true, then Tenant hereto expressly assumes the risk of the facts or law turning
out to be so different, and agrees that the foregoing release shall be in all
respects effective and not subject to termination or rescission based upon such
differences in facts or law.

Nothwithstanding any of the foregoing, Spark maintains its claim to the Security
Deposit currently held by Landlord per the terms of the Lease.

Effect of Default.   In the event of a breach by Tenant of its obligations
hereunder, then upon election by Landlord, all rental sums due under the Lease
shall be immediately due and owing as if the Lease had been terminated due to a
Default by Tenant, and in such event the release provisions of Section III.D
above shall not be applicable.

IV.

TENANT’S REPRESENTATIONS AND WARRANTIES.

Authorization/Reasonably Equivalent Value:   Tenant represents and
warrants:  (i) that Tenant was not acting under any misapprehension as to the
effect of this Agreement, and acted freely and voluntarily and was not acting
under any coercion or duress; (ii) that the execution of this Agreement was duly
authorized by Tenant; and (iii) that Tenant believed and now believes that the
consideration given by each party for this Agreement represents reasonably
equivalent value.

Solvency of Tenant:   Tenant represents and warrants that it is not currently
insolvent as that term is defined in Section 101(32) of Title 11 of the United
States Bankruptcy Code, nor will Tenant become insolvent as a result of this
Agreement.

Agreement Improves Tenant’s Financial Position:   Tenant represents and warrants
that the completion of this Agreement will enhance Tenant’s overall financial
position and that Tenant has proffered and requested this Agreement to improve
its financial position.

V.

GENERAL.

Counterparts; Digital Signatures.   If this Agreement is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment.  In any action or proceeding, any
photographic, photostatic, or other copy of this Agreement may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Agreement, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.

  

2

--------------------------------------------------------------------------------

 

Defined Terms. All words commencing with initial capital letters in this
Agreement which are not defined in this Agreement shall have the same meaning in
this Agreement as in the Lease.

Corporate and Partnership Authority. If Tenant is a corporation, limited
liability company or partnership, or is comprised of any of them, each
individual executing this Agreement on behalf of the entity represents and
warrants that he or she is duly authorized to execute and deliver this Agreement
and that this Agreement is binding upon the corporation, limited liability
company or partnership in accordance with its terms.

Disputes. The provisions of Section 14.6 (Expenses and Legal Fees) and Section
14.7 (Waiver of Jury Trial) of the Lease shall also apply to this Agreement.  

Attorneys’ Fees. The provisions of the Lease respecting payment of prevailing
attorneys’ fees shall also apply to this Agreement.

Nondisclosure of Agreement Terms.   Landlord and Tenant acknowledge that the
content of this Agreement, and any related documents are confidential
information.  Except to the extent disclosure is required by law, Landlord and
Tenant shall each keep such confidential information strictly confidential and
shall not disclose such confidential information to any person or entity other
than to its respective financial, legal and space-planning consultants,
provided, however, that Tenant may disclose the terms pursuant to legal
requirement.

VI.

EXECUTION.

Landlord and Tenant have executed this Agreement as of the day and year first
written above.  

LANDLORD:

 

WESTWOOD GATEWAY II LLC,

a Delaware limited liability company

 

 

 

By:  /s/ Steven M. Case

 

TENANT:

 

SPARK NETWORKS USA, LLC,

a Delaware limited liability company

 

 

 

By:  /s/ Daniel Rosenthal

Printed Name:  Steven M. Case

Title:  Executive Vice President

Office Properties

 

 

 

 

By:  /s/ Michael T. Bennett

 

Printed Name:  Daniel Rosenthal

Title:  Chief Executive Officer

 

 

 

 

 

By:  /s/ Robert O’Hare

 

Printed Name:  Michael T. Bennett

Title:  Senior Vice President, Operations

Office Properties

Printed Name:  Robert O’Hare

Title:  Chief Financial Officer

 

  

3